This cause is pending before the court as an appeal of right from the Court of Common Pleas of Perry County. On December 8, 2000, appellees filed a motion for an order requiring appellants to pay the costs of the unfunded mandates, to file a master plan, and to file subsequent progress reports.
On May 11, 2000, this court ordered that this matter be continued to June 15, 2001, at which time the court would establish a briefing schedule. To facilitate the court’s consideration of this matter prior to July 1, 2001, which begins the fiscal years 2002-2003 biennial budget period,
IT IS ORDERED by the court, sua sponte, that the parties file any evidence they intend to present as early as practicable but no later than June 15, 2001.
IT IS FURTHER ORDERED that the parties and amicus curiae file their merit briefs no later than June 18, 2001. Responsive briefs and stipulated extensions of time pursuant to S.CtPrac.R. XIV(3)(B)(2)(a) will not be permitted.
IT IS FURTHER ORDERED that oral argument is set for June 20, 2001, with time and length of oral argument to be set by further order of the court.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., concur separately.
Cook, J., dissents to the entry and to the separate concurring opinion.